Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 27 and 34 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ryba et al. (US 20110048599), cited by applicants as evidenced by Miyazaki (US 20170341468), cited by the examiner.
The reference discloses “experimental compound B” in Table 2 containing a material for tire treads having a Tan delta of 0.839 (0.8 to applicants number of significant figures), “S-SBR-F” and “S-SBR B” each having 40% styrene (see the footnote to Table 1), each reading on applicants “rubber component” as well as “styrene butadiene copolymer” and containing a total 11 parts PET resin, “resin B” and coumarone indene resin as in applicants aromatic compound based resin. While applicants characteristic is not disclosed explicitly, due to the similarity of applicants composition and that of the reference, identical characteristics are assumed inherent. Furthermore, note Miyazaki at paragraph 147 disclosing that coumarone indene such as is used by Ryba confers superior Tan delta on tire rubber compositions (paragraph 147) and thus even aside from the similarity of the compositions of the prior art and the claims, identical characteristics would appear to be inherent.

Claims 16, 19-21, 28 and 29  are rejected under 35 U.S.C. 102(a1) as being anticipated by Ryba et al. (US 20110048599), cited by applicants as evidenced by Zanzig (US 20030100660), cited by the examiner and as evidenced by Hamann et al. (US 20140107286) cited by applicants.
Zanzig discloses that blocks of styrene repeat sequences are undesirable in tires (abstract) but despite this is unable to produce a styrene butadiene polymer with 45% styrene (similar to Zanzigs’ level of styrene) without producing substantial amounts of even longer blocks than 3 units and those skilled in the art would therefore conclude that the material of Ryba possessed applicants lesser level of styrene sequences. Note also that Zanzigs’ materials are “nearly random” at paragraph 79 despite the presence of styrene sequences and note that Hamann at paragraph 2 discloses that randomizers are added during styrene butadiene copolymerization to reduce block content (paragraphs 2 and 3) and given that the material of Zanzig is said to be “nearly random” despite the fact that randomization is conducted specifically in the art to decrease blockiness those skilled in the art would conclude that levels lower than the lowest level of blockiness excluded by claim 16 could not be generated by any process known in the art when using Rybas level of styrene. 

Claims 16-25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ryba et al. (US 20110048599), cited by applicants in view of Morita et al. (US 6472464), cited by applicants.
Arguably those skilled in the art would not conclude that levels of styrene sequences lower than that permitted by the claims was not possible based on knowledge in the art. Furthermore, aside from this, the primary refence does not particularly point to compositions encompassed by the claims with the exception of claims 16 and 19-21.  However, the secondary reference discloses that styrene butadiene copolymers with high level of styrene sequences having 4-20 styrene units have beneficial properties for use in tires such as skid resistance (abstract). Note document claims 4 and 5 of the primary refence for applicants level of coumarone indene resin or alkyl aromatic resin as in claims 17 and 18. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the level of styrene sequences of claim 16 on the butadiene polymer of the primary reference in the expectation of improving wet skid resistance and other properties as taught by Morita absent any showing of surprising or unexpected results. While the primary reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claims 30-33 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-11-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765